Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142774 & (42)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TITAN INSURANCE COMPANY,                                                                                 Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 142774
                                                                    COA: 291899
                                                                    Oakland CC: 2008-093839-NZ
  MCKINLEY HYTEN, HOWARD HOLMES,
  and MARTHA HOLMES,
           Defendants-Appellees,
  and

  FARM BUREAU INSURANCE COMPANY,
      Intervening Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 1, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether an insurance carrier may reform an
  insurance policy on the ground of misrepresentation in the application for insurance
  where the misrepresentation is “easily ascertainable” and the claimant is an injured third
  party.

         The motion for leave to file brief amicus curiae is GRANTED. Other persons or
  groups interested in the determination of the issues presented in this case may move the
  Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
         t0914                                                                 Clerk